           Case 1:20-cv-06133-VSB Document 11 Filed 12/22/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
SEANA HENRY,                                              :                              12/22/2020
                                                          :
                                        Plaintiff,        :
                                                          :         20-CV-6133 (VSB)
                      - against -                         :
                                                          :       OPINION & ORDER
                                                          :
STEVEN GERSHAN, JAMES KIM and                             :
DREAM NJ, INC.,                                           :
                                                          :
                                         Defendants. :
--------------------------------------------------------- X

Appearances:

Steven Goldstein
Goldstein & Handwerker, LLP
New York, NY
Counsel for Plaintiff

Brent Stephen Golisano
Law Office of Thomas K. Moore
White Plains, NY
Counsel for Defendants James Kim and Dream NJ, Inc.

VERNON S. BRODERICK, United States District Judge:

        This personal injury action was originally filed in the New York State Supreme Court,

Bronx County. Thereafter, Defendants James Kim and Dream NJ, Inc. filed a petition for

removal on the basis of diversity of citizenship. (Doc. 2.) Before me is Defendants Kim and

Dream NJ, Inc.’s petition for removal and supporting exhibits, (Docs. 2, 1-1, 1-2, 1-3), Plaintiff’s

letter requesting remand and supporting exhibits, (Docs. 6, 6-1), and Defendants Kim and Dream

NJ, Inc.’s reply and supporting exhibits, (Docs. 9, 9-1, 9-2, 9-3). Because none of the documents

before me allege facts sufficient to establish the citizenship of each party, I direct the parties to

file affidavits addressing issues related to citizenship so that I can determine whether federal
          Case 1:20-cv-06133-VSB Document 11 Filed 12/22/20 Page 2 of 8




subject matter jurisdiction exists over this action.

               Background and Procedural History

       Plaintiff commenced this action on February 12, 2020 by electronically filing a Summons

and Verified Complaint in the New York State Supreme Court, Bronx County. (See Doc. 1-1.)

The Verified Complaint names Steven Gershan, James Kim, and Dream NJ, Inc. (“Dream”) as

defendants. (Id.) Plaintiff alleges “severe and permanent personal injuries” stemming from a

motor vehicle accident in which Plaintiff was a passenger in a taxicab operated by Defendant

Gershan. (Id. ¶¶ 28–34.)

       On August 5, 2020, Defendants James Kim and Dream filed a petition for removal in this

District on the basis of diversity. (Doc. 2.) Defendants Kim and Dream assert that this Court has

original jurisdiction over this action under 28 U.S.C. § 1332(a) because there is complete

diversity of citizenship among the parties and the amount in controversy exceeds $75,000. (Id.

¶¶ D–E.) In support of their petition, Defendants Kim and Dream submit Plaintiff’s Complaint,

which states that Plaintiff resides in New York, (see Doc. 1-1 ¶ 1), Affidavits of Service on all

Defendants, which provide New Jersey addresses for each Defendant, (see Doc. 1-2), and copies

of all pleadings, process, and orders served in this action, (Doc. 1-3).

       Plaintiff filed a letter on August 28, 2020 requesting that Defendants’ petition be denied

because skip trace results revealed that Defendant Kim is a resident of New York, therefore

destroying complete diversity. (Doc. 6.) I directed Defendants to file a response on or before

November 20, 2020 addressing the factual and legal issues raised by Plaintiff’s letter, whether

the case was properly removed, and any issues related to remand. (Doc. 8.)




                                                       2
           Case 1:20-cv-06133-VSB Document 11 Filed 12/22/20 Page 3 of 8




         On November 19, 2020, Defendants Kim and Dream responded.1 (See Doc. 9.)

Defendants Kim and Dream assert that the skip trace document should not be considered because

“it is not authenticated, certified or sworn to in any way,” and there is no information on when

the document was last updated. (Id. at 1.) Further, Defendants Kim and Dream claim that

although sometime prior to 2018, Defendant Kim resided at the address listed on the skip trace,

Defendant Kim has resided in New Jersey for the past two years. (Id. at 1–2.) In support of this

assertion, Defendants Kim and Dream submit an affidavit from Defendant Kim that was filed in

the New York State Supreme Court, Bronx County. (Doc. 9-2.). Defendants claim that “[b]ased

on the affidavit of Mr. Kim, he is a resident of New Jersey as is his employer at the time Dream

NJ, Inc. . . . Plaintiff, Seana Henry is a resident of New York. Therefore, the United States

District Court has original jurisdiction under 28 U.S.C. section 1332(a) by reason of complete

diversity of citizenship of the parties.” (Doc. 9 at 2.)

                  Legal Standards

         Pursuant to 28 U.S.C. § 1332(a), district courts have “original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000,” and where there is

diversity of citizenship between the parties, including where the parties are “citizens of different

states.” In order for there to be jurisdiction under section 1332(a), there must be “complete

diversity” between the parties. E.R. Squibb & Sons, Inc. v. Accident & Cas. Ins. Co., 160 F.3d

925, 930 (2d Cir. 1998); see also ICON MW, LLC v. Hofmeister, 950 F. Supp. 2d 544, 545


1
  I am also in receipt of Defendants Kim and Dream’s letter dated November 19, 2020, stating that Defendant
Gershan has not filed any documents related to removal. (See Doc. 10.) This potentially raises an issue as to the
“rule of unanimity,” which requires “that all defendants consent to removal within the statutory thirty-day period.”
See Pietrangelo v. Alvas Corp., 686 F.3d 62, 66 (2d Cir. 2012) (interpreting 28 U.S.C. § 1446(b)(2)(A)). However,
because a “motion to remand the case on the basis of any defect other than lack of subject matter jurisdiction must
be made within 30 days after the filing of the notice of removal,” 28 U.S.C. § 1447(c), and Plaintiff has made no
such argument within the required timeframe, I do not consider the issue here. I do not address any issues as to the
timeliness of the removal petition because Plaintiff has likewise waived any objection to timeliness. See id.



                                                              3
          Case 1:20-cv-06133-VSB Document 11 Filed 12/22/20 Page 4 of 8




(S.D.N.Y. 2013) (“[D]iversity is lacking where any party to the action is a citizen of the same

state as an opposing party.”).

       For purposes of diversity jurisdiction, “a corporation shall be deemed to be a citizen of

every State and foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business.” 28 U.S.C. § 1332(c)(1); see also Hertz Corp. v.

Friend, 559 U.S. 77, 80 (2010). “A corporation’s principal place of business under § 1332 is

‘the place where a corporation’s officers direct, control, and coordinate the corporation’s

activities.’” OneWest Bank, N.A. v. Melina, 827 F.3d 214, 218 (2d Cir. 2016) (quoting Hertz

Corp., 559 U.S. at 92–93).

       “If at any time before final judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). “It is well-settled that the party

asserting federal jurisdiction bears the burden of establishing jurisdiction.” Blockbuster, Inc. v.

Galeno, 472 F.3d 53, 57 (2d Cir. 2006) (citation omitted). Accordingly, “[w]here . . .

jurisdiction is asserted by a defendant in a removal petition, it follows that the defendant has the

burden of establishing that removal is proper.” United Food & Commercial Workers Union,

Local 919, AFL-CIO v. CenterMark Props. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir.

1994). “Any doubts as to removability should be resolved in favor of remand.” Payne v.

Overhead Door Corp., 172 F. Supp. 2d 475, 477 (S.D.N.Y. 2001); see also Bellido-Sullivan v.

Am. Int’l Grp., Inc., 123 F. Supp. 2d 161, 163 (S.D.N.Y. 2000) (“[T]he party seeking remand is

presumed to be entitled to it unless the removing party can demonstrate otherwise.”). “A district

court is required to raise sua sponte the question whether diversity of citizenship is adequately

pleaded, either by the complaint where a plaintiff commences an action in a federal court, or by

the notice of removal where a defendant removes to a federal court an action commenced by a




                                                      4
           Case 1:20-cv-06133-VSB Document 11 Filed 12/22/20 Page 5 of 8




plaintiff in a state court.” Mackason v. Diamond Fin. LLC, 347 F. Supp. 2d 53, 54–55 (S.D.N.Y.

2004).

                Discussion

         Defendants Kim and Dream bear the burden of establishing that removal is proper. The

letters submitted by the parties focus on the citizenship of Defendant Kim; however, Defendants

Kim and Dream must “adequately plead[]” complete diversity, see id. at 54, meaning that

Defendants Kim and Dream must demonstrate that “there is no plaintiff and no defendant who

are citizens of the same State,” see Platinum-Montaur Life Scis., LLC v. Navidea

Biopharmaceuticals, Inc., 943 F.3d 613, 617 (2d Cir. 2019) (internal quotation marks omitted).

         As to the individual parties, Defendants Kim and Dream assert that “[a]ccording to the

Plaintiff’s Verified Complaint, Plaintiff is a resident of the State of New York,” Defendant

Gershan “is a resident of the State of New Jersey,” and Defendant Kim is a “resident[] of New

Jersey.” (Doc. 2 ¶ G; see also Doc 9, at 2.) Citizenship for diversity purposes depends on

domicile, not residency. Mackason, 347 F. Supp. 2d at 55; Chappelle v. Beacon Commc’ns

Corp., 863 F. Supp. 179, 181 (S.D.N.Y. 1994) (“Even though a party may have several places of

residence, he or she may have only one domicile at a given time.”). “[A] statement of the

parties’ residence is insufficient to establish their citizenship.” Leveraged Leasing Admin. Corp.

v. PacifiCorp Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996); see also Van Buskirk v. United Grp. of

Cos., Inc., 935 F.3d 49, 54 (2d Cir. 2019) (“residence alone is insufficient to establish domicile

for jurisdictional purposes”); John Birch Soc’y v. Nat’l Broad. Co., 377 F.2d 194, 199 (2d Cir.

1967) (noting that “it has long been held that a statement of residence, unlike domicile, tells the

court only where the parties are living and not of which state they are citizens”). Although

Defendants Kim and Dream submit an affidavit from Defendant Kim, the affidavit merely




                                                     5
           Case 1:20-cv-06133-VSB Document 11 Filed 12/22/20 Page 6 of 8




restates his residency.2 (See Doc. 9-2) (“I have been a resident of New Jersey since 2018.”).

Likewise, Defendants Kim and Dream aver that Plaintiff is a New York resident and Gershan is

a New Jersey resident. (Doc. 2 ¶ G.) The statements of Defendants Kim and Dream concerning

the residency of Plaintiff are also insufficient to establish diversity jurisdiction. See Mackason,

347 F. Supp. 2d at 55 (finding allegations of residency in complaint were insufficient to establish

diversity jurisdiction).

         Defendants Kim and Dream similarly state that Dream—the corporate entity—is a

“resident[] of New Jersey.” (Doc. 2 ¶ G.) Dream’s residency, however, is irrelevant to the

citizenship analysis. Because Dream is a corporation, I must look to its place(s) of incorporation

and principal place of business to determine its citizenship. See 28 U.S.C. § 1332(c). As

evidence of Dream’s New Jersey citizenship, Defendants Kim and Dream cite to the Affidavit of

Service on Dream which lists Dream’s “actual place of business” as “102 HOLIDAY LANE

RIVER VALE TOWNSHIP, NJ 07675,” (Doc 1-2 at 1), and Kim’s Affidavit stating that Dream

is located in River Vale, Township, New Jersey, (Doc. 9-2). Besides this conclusory statement,

there is no information in the record concerning whether or not the New Jersey address provided

by Defendants Kim and Dream is the location where Dream’s “officers direct, control, and

coordinate . . . [Dream’s] activities.” OneWest Bank, N.A, 827 F.3d at 218 (internal citation and

quotation marks omitted). I am therefore unable to determine whether Dream’s principal place

of business is in New Jersey. Likewise, the record does not provide Dream’s state of

incorporation. Defendants’ averments are insufficient to establish diversity jurisdiction.

         Based on the record before me, I cannot conclude that complete diversity of citizenship



2
  Because I find that Defendants Kim and Dream’s allegations of residency are insufficient to establish citizenship, I
do not address the potential effects of the skip trace results. I also do not address the amount in controversy
requirement at this juncture.



                                                               6
          Case 1:20-cv-06133-VSB Document 11 Filed 12/22/20 Page 7 of 8




exists. See United Food & Commercial Workers Union, Local 919, AFL-CIO, 30 F.3d at 302–03

(“[W]e are not free to speculate on the citizenship of each of the . . . members in the complete

absence of any evidence regarding members’ citizenship.”); Mackason, 347 F. Supp. 2d at 55–56

(directing the parties to submit affidavits sufficient to demonstrate citizenship); Mitchell v. City

Express Limousine, LLC, No. 17-CV-04490 (SHS), 2017 WL 2876313, at *3 (S.D.N.Y. July 6,

2017) (same).

                Conclusion

       For the foregoing reasons, the Court hereby orders:

               On or before January 11, 2021, Plaintiff is directed to file and serve an affidavit

                giving the details necessary under relevant case law to demonstrate her domicile

                at the time she commenced this action and at the time of removal to this Court.

               On or before January 11, 2021, Defendants Kim and Dream are directed to file

                and serve affidavits, giving the details necessary under relevant case law to

                demonstrate Defendant Gershan’s and Defendant Kim’s domiciles at the time this

                action was commenced and at the time of removal to this Court. Defendants Kim

                and Dream should also address the effect, if any, of the skip trace results on

                Defendant Kim’s domicile.

               On or before January 11, 2021, Defendants Kim and Dream, are directed to file

                and serve an affidavit executed by officers or representatives with knowledge of

                the facts, identifying Dream’s place of incorporation and facts sufficient to

                demonstrate its principal place of business at the time this action was commenced

                and at the time of removal to this Court.




                                                      7
         Case 1:20-cv-06133-VSB Document 11 Filed 12/22/20 Page 8 of 8




       If the Court determines that it does not have subject matter jurisdiction on the basis of

these affidavits, it will remand the action to the New York State Supreme Court, Bronx County.

SO ORDERED.

Dated: December 22, 2020
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                                    8
